IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45719

STATE OF IDAHO,                                 )
                                                )   Filed: September 11, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JOE BLANE CALHOUN,                              )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of two years, for grand theft, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Joe Blane Calhoun pleaded guilty to grand theft, Idaho Code §§ 18-2403(1), -2407(1)(b),
-2409. The district court imposed a unified ten-year sentence, with two years determinate.
Calhoun appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Calhoun’s judgment of conviction and sentence are affirmed.




                                                   2